Case 1:17-CV-08985-DC Document 62 Filed 11/05/18 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- - -x

RAMEL SANDERS, ANTERO SARREAL,

and SAMUEL BLANCHETT, on behalf of

themselves and all others

similarly situated,

PlaintiffS, MEMORANDUM DECISION
& ORDER
- against -

17 Civ. 8985(DC)

HOUSLANGER AND ASSOCIATES; PLLC;
TODD E. HOUSLANGER; VIRGO
CAPITAL, LLC; AQUARIUS CAPITAL,
LLC; and DOE COMPANIES l-lO,

Defendants.

CHIN, Circuit Judge:

Defendants Houslanger and Associates, PPLC, Todd E.
Houslanger, Virgo Capital, LLC, and Aquarius Capital, LLC
(collectively, "Defendants") move to certify this Court's
September 6, 2018 decision for interlocutory appeal under 28
U.S.C. § 1292{b) and for a stay pending the outcome of the
appeal. Based on the conclusions set forth below, both prongs
of Defendants' motion are denied.

BACKGROUND

On November 16, 2017, plaintiffs Ramel Sanders and
Antero Sarreal, on behalf of themselves and all others similarly
situated, filed an initial Complaint alleging that Defendants

violated the Fair Debt Collection Practices Act (the "FCPA"), 15

Case 1:17-CV-08985-DC Document 62 Filed 11/05/18 Page 2 of 13

U.S.C. § 1692a, "by making false and misleading
misrepresentations and engaging in unfair and unconscionable
practices," New York General Business Law § 349(a), and "by
using deceptive acts and practices in the conduct of their
business," and that defendant Houslanger -- an attorney --
violated New York Judicial Law § 487(1) "by filing deceptive and
misleading affirmations . . . with the intention to deceive
courts and opposing parties." Dkt. No. 1 WI 140, 144, 150-51.
The allegations in the instant action are closely

connected to an earlier case: Sykes v. Mel S. Harris and

 

Associates, LLC, 09 Civ. 8436 (DC) (S.D.N.Y). The plaintiffs in
§y§e§ alleged that Leucadia National Corporation ("Leucadia")
and a New York law firm known as Mel S. Harris and Associates,
LLC (the "Mel Harris Firm") engaged in abusive debt collection
practices to obtain default judgments against consumers and used
those default judgments to extract money from the consumers.

See Sykes v. Mel S. Harris & Assocs., LLC, 780 F.3d 70 (2d Cir.

 

2015). In short, the §y§e§ plaintiffs alleged a "sewer service"
scheme, whereby Leucadia and the Mel Harris Firm, among others,
Would initiate debt collection proceedings, fail to serve the
alleged debtor, and then, after the alleged debtor failed to
appear in court, move for a default judgment while representing
to the court that they had served the alleged debtor. ld; at

75-77 .

Case 1:17-CV-08985-DC Document 62 Filed 11/05/18 Page 3 of 13

In 2012, the Court certified plaintiffs' proposed
classes. Sykes v. Mel Harris & Assocs., LLC, 285 F.R.D. 279
(S.D.N.Y. 2012). After the Second Circuit upheld the Court's
determination, Sykes, 780 F.Bd at 98, the parties settled the
case, see Sykes v. Mel Harris & Assocs., LLC, No. 09 Civ. 8486
(DC), 2016 WL 3030156 (s.D.N.Y. May 24, 2016).

Plaintiffs here allege that prior to class settlement
the §y§e§ defendants sold 25,000 default judgments (the "Sold
Judgments"), the majority of which are currently held by
Defendants. Dkt. No. 1 jj 5,7. Plaintiffs bring this class
action on behalf of themselves and those similarly situated who
have been subject to execution activity by the Defendants on the
Sold Judgments, seeking actual and statutory damages. §d; jj 8-
9. Plaintiffs allege, inter alia, that Defendants continue to
take enforcement action on the Sold Judgments despite knowledge
that they are fraudulent. §d; j 73.

n Defendants, with the consent of Plaintiffs, requested
an extension of time to answer or move with the respect to the
Complaint four times, indicating that the extensions were
necessary to allow the parties to focus on negotiations intended
to resolve the action in its entirety or mediate Plaintiffs1
claims. The Court granted each request, extending Defendants‘
time to answer or move with respect to the Complaint until

August 24, 2018. Dkt. No. 31.

Case 1:17-CV-08985-DC Document 62 Filed 11/05/18 Page 4 of 13

On June 22, 2018, Defendants tendered offers pursuant
to Federal Rule of Civil Procedure 68 to allow judgment in favor
of plaintiffs Ramel Sanders and Antero Sarreal to be taken
against Defendants, in the amount of $15,000 to each Mr. Sanders
and Mr. Sarreal and any accrued costs together with a reasonable
attorneys' fee. Dkt. No. 32 at 5; Dkt. No. 33 at 5. On July 9,
2018, Plaintiffs Sanders and Sarreal, by and through their
counsel, accepted the offers of judgment. Dkt. No. 32 at l;
Dkt. No. 33 at 5. The offers of judgment and notices of
acceptance along with proof of service were electronically filed
on July 10, 2018.l Dkt. Nos. 32-33.

On July 11, 2018, before judgment had been entered,
Plaintiffs moved for leave to amend their Complaint to add a
party pursuant to Federal Rules of Civil Procedure 15 and 21,
seeking to add Samuel Blanchett as a Plaintiff. §ee Dkt. Nos.

34-36. Defendants opposed the motion on July 26th. Dkt. Nos.

 

1 Defendants‘ offers of judgement clarify that "[i]f this offer is
not accepted in writing within fourteen (14) days after it is served,
it shall be deemed withdrawn." see Dkt. No. 32 at 5; Dkt No. 33 at 5_

Federal Rule of Civil Procedure 68 mirrors this language: "If, within
14 days after being served, the opposing party serves written notice
accepting the offer, either party may then file the offer and notice

of acceptance, plus proof of service.“ Fed. R. Civ. P. 68. Though
the offer of judgment is dated June 22, 2018, there is no indication
as to when the document was served on Plaintiffs. Plaintiffs1

acceptance of the offers occurred on July 9, 2018, more than fourteen
calendar days after July 22, 2018. Accordingly, it is not clear, on
the facts before the Court, whether Plaintiffs accepted the offers
within the fourteen-day window provided. Nevertheless, neither party
disputes that the offers were timely accepted.

4

Case 1:17-CV-08985-DC Document 62 Filed 11/05/18 Page 5 of 13

37-38. In their opposition, Defendants argued that "the case
became moot upon Plaintiffs1 acceptance of Defendants' Rule 68
offers of judgement," D’s MOL at 3, and that r‘the Court lacks
subject matter jurisdiction to adjudicate Plaintiffs' motion,"
id; at 4. Plaintiffs replied on August 10, 2018. Dkt. No. 40.
By order dated September 6, 2018, Plaintiffs' motion was
granted. Dkt. No. 42. Plaintiffs filed their Amended Complaint
on September 7, 2018. Dkt. No. 43. On September 13, 2018,
counsel for Plaintiff filed proposed judgments, see Dkt. Nos.
46~47, which were reviewed by the Clerk's Office and approved as
to form later that day.

Defendants now petition the Court to certify the
question of "[w]hether Plaintiffs' acceptance of Rule 68 Offers
of Judgment ends the lawsuit and divests the District Court of
its subject matter jurisdiction to take any action beyond
entering judgment in accordance with the accepted offers because
there is no longer a live case or controversy among the
Plaintiffs and Defendants." Dkt. No. 52 at 3.

DISCUSSION

There is no doubt that the jurisdictional effect of
the acceptance of a Rule 68 offer of judgment is a controlling
question of law or that resolution of the question in
Defendants' favor would materially advance the ultimate

termination of this litigation. See 28 U.S.C. § 1292(b). There

Case 1:17-CV-08985-DC Document 62 Filed 11/05/18 Page 6 of 13

is not, however, a substantial ground for difference of opinion
as to whether an accepted offer of judgment, for which judgment
has not yet been entered, renders a plaintiff's claims moot.
Accordingly, and for the reasons set forth below, Defendants'
motion is denied.
I. Applicable Law

A. Section 1292(b)

While it is a basic tenet of federal law to delay
appellate review until a final judgment has been entered, see

Coopers & Lybrand v. Lievsay, 437 U.S. 463, 475 (1978}, Section

 

1292(b) of Title 28 of the United States Code provides a means
of appealing from interlocutory orders that are otherwise non-
appealable, upon consent of both the district court and the
court of appeals, Klinghoffer v. S.N.C. Achielle Lauro, 921 F.2d
21, 23 (2d Cir. 1990). ~Interlocutory orders that are otherwise
non-appealable may be reviewed under § 1292(b) if the district
court is "of the opinion that [the relevant] order involves a
controlling question of law as to which there is substantial
ground for difference of opinion and that an immediate appeal
from the order may materially advance the ultimate termination
of the litigation." 28 U.S.C. § 1292(b).

Section 1292(b) is "a rare exception to the final
judgment rule that generally prohibits piecemeal appeals."

Koehler v. Bank of Bermuda Ltd., 101 F.3d 863, 865 (2d Cir.

 

Case 1:17-CV-08985-DC Document 62 Filed 11/05/18 Page 7 of 13

1996). Thus, it is reserved for the narrow band of
"extraordinary cases where appellate review might avoid
protracted and expensive litigation." German by German v. Fed.

Home Loan Mortg. Corp., 896 F. Supp. 1385, 1398 (S.D.N.Y. 1995).

 

While a District Court must carefully evaluate the statutory
criteria to determine whether all three exist, see In re MTBE
Products Liability Litigation, No. MDL 1358, 2005 WL 39918, at
*3 {S.D.N.Y. Jan. 6, 2005), "even where the three legislative
criteria-of Section 1292(b) appear to be met, district courts
have unfettered discretion to deny certification," id; at *2
(citation omitted).

B. Stay Pending Appeal

A district court may enter a stay pending appeal upon
considering four well-established factors: "the likelihood of
success on the merits, irreparable injury if a stay is denied,

substantial injury to the party opposing a stay if one is

issued, and the public interest." Mohammed v. Reno, 309 F.3d
95, 100 (2d Cir. 2002). Additionally, "[a] stay is not a matter

of right, even if irreparable injury might otherwise result. It
is instead an exercise of judicial discretion, and the propriety
of its issue is dependent upon the circumstances of the
particular case." Nken v. Holder, 556 U.S. 418, 433 {2009)

(citations, quotations, and alterations omitted).

Case 1:17-CV-08985-DC Document 62 Filed 11/05/18 Page 8 of 13

II. Application

A. Certification

Defendants' arguments for certification of an
interlocutory appeal are unpersuasive. Although the question
presented by Defendants is a controlling question of law and
resolution of the question in Defendants' favor would materially
advance the ultimate termination of the litigation by rendering
the case moot, there is no substantial ground for difference of
opinion that an accepted Rule 68 offer of judgment does not
render the claims moot until judgment is entered.

Federal Rule of Civil Procedure 68 provides that

a party defending against a claim may serve on

an opposing party an offer to allow judgment

on specified terms, with the costs then

accrued. If, within 14 days after being

served, the opposing party serves written

notice accepting the offer, either party may

then file the offer and notice of acceptance,

plus proof of service. The clerk must then

enter judgment.
Fed. R. Civ. P. 68. The Second Circuit has made clear that, in
the context of Rule 68 offers of judgment, "after judgment is
entered, the plaintiff's individual claims will become moot for
purposes of Article III." Tanasi v. New All. Bank, 786 F.3d
195, 200 (2d Cir. 2015) (emphasis in original); see also Cabala

v. Crowley, 736 F.3d 226, 228 (2d Cir. 2013) (noting that only

after judgment is entered against the defendant "is the

Case 1:17-CV-08985-DC Document 62 Filed 11/05/18 Page 9 of 13

controversy resolved such that the court lacks further
jurisdiction").

Defendants argue that the rule announced in Tanasi
does not apply here “because . . . the plaintiff in Tanasi did
not accept Defendants' Rule 68 offer of judgment." Def's MOL at
4. While the circumstances in Tanasi are not identical to the
circumstances here, the reasoning still applies. Indeed, there
are other Second Circuit decisions in the Rule 68 context --
albeit summary orders -- that reiterate the fundamental notion
that a claim does not become moot until judgment is entered.
See, e.g., Bank v. Carribean Cruise Line, Inc., 606 Fed. App‘x
30, 31 (2d Cir. 2015) (summary order) (noting, in the context of
a Rule 68 offer of judgment, that "[o]nly after the entry of
judgment in the plaintiff's favor 1is the controversy resolved
such that the court lacks further jurisdiction'" (quoting
Cabala, 736 F.3d at 228)); Hepler v. Abercrombie & Fitch Co.,
607 Fed. App'x 91, 92 (2d Cir. 2015) (summary order) ("We have
described an offer of judgment for complete relief as 'mooting1
the case. However, the offer by itself does not moot anything,
since an offer cannot bind the defendant to provide relief. It
is the entry of judgment pursuant to that offer that 'moots' the
case. Because judgment had not yet been entered in this case at
the time of Plaintiffs' motion, the claims had not become moot

and the Court retained its jurisdiction." (emphasis in original)

Case 1:17-cV-08985-DC Document 62 Filed 11/05/18 Page 10 of 13

(citations omitted)),-2 see also Deposit Guaranty Nat. Bank v.
gop§r, 445 U.S. 326, 333 (1980) ("[A] case or controversy is
mooted in the Art. III sense upon payment and satisfaction of a
final, unappealable judgment."); Wallace v. J.M. Romich

Enterprises, Inc., No. 17-cv-6424, 2018 WL 3023391, at *6

 

(W.D.N.Y. June 18, 2018) ("[T]he Second Circuit has clarified
that it is the judgment, and not the defendant’s tender of
complete relief, which moots the plaintiff’s claim." (citing
Hepler, 607 Fed. App'x. at 92)); Anjum v. J.C. Penny Co., Inc.,
No. l3-CV-460, 2014 WL 5090018, at *l (E.D.N.Y. OCt. 9, 2014)

("The Court holds that the rejected offer of judgment moots the

lawsuit only when the district court has entered that judgment
- or, to put it differently, that the judgment moots the
lawsuit, not the offer. Consequently, when (as in this case)
new collective action plaintiffs join the lawsuit before entry
of judgment, the case is not moot.").

On June 22, 2018, Defendants tendered offers of
judgment pursuant to Federal Rule of Civil Procedure 68 to
Sanders and Sarreal. Dkt. No. 32 at 5; Dkt. No. 33 at 5. On
July 9, Sanders and Sarreal accepted the offers of judgment.
Dkt. No. 32 at 1; Dkt. No. 33 at 5. On July 10, the offers of

judgment and notices of acceptance along with proof of service

 

2 The fact that the 5econd Circuit decided these cases by summary order
suggests it did not believe the cases raised difficult or novel legal issues.

10

Case 1:17-cV-08985-DC Document 62 Filed 11/05/18 Page 11 of 13

were electronically filed and docketed by Defendants. Dkt. Nos.
32-33. Although Rule 68 states that after filing, "[t]he clerk
must then enter judgment," Fed. R, Civ. P. 68, on July 11, 2018,
when Plaintiffs moved for leave to amend their Complaint to add
a party pursuant to Federal Rules of Civil Procedure 15 and 21,
no such judgment had yet been entered, see Dkt. Nos. 34-36.
Moreover, the offer of judgment left open the issue of
attorneys' fees, and the question of class certification had not

yet been addressed. See Mavris v. RSI Enterprises Inc., 303

 

F.R.D. 561, 565 (D. Ariz. 2014} ("Acceptance of a Rule 68 offer
may moot a named plaintiff's substantive claim for relief, but
it need not moot her interest in representing the class."

(citing Pitts v. Terrible Herbst, Inc., 653 F.3d 1081, 1089 (9th

 

Cir. 2011)). Sanders and Sarreal, therefore, maintained an
interest in an ongoing Article III case or controversy after
accepting the Rule 68 offer of judgment and before judgment was
entered. Thus, at the time they sought leave to amend their
Complaint, their claims were not moot.

Although Defendants' question raises a controlling
question of law, which, if resolved in their favor would
materially advance the ultimate termination of the litigation,
the question does not present substantial grounds for differing
opinions. Therefore, § l292(b)'s requirements are not met, and

the Court declines to grant Defendants' motion.

ll

Case 1:17-cV-08985-DC Document 62 Filed 11/05/18 Page 12 of 13

B. Stay Pending Appeal

Because Defendants' Section 1292(b) motion is denied,
the Court need not consider whether the factors for determining
whether a stay should be granted pending appeal have been met.

CONCLUSION

For the foregoing reasons, Defendants1 motion is
denied in its entirety.

Counsel for the parties shall appear for a pre-trial
conference on Tuesday, November 27, 2018, at 2:00 p.m.

SO ORDERED.
Dated: New York, New York_ <##////;:;;;§: (:;::~;;'_*d__d

November 5, 2018

DENNY cH‘?rN’

United States Circuit Judge
Sitting By Designation

12

Case 1:17-cV-08985-DC Document 62 Filed 11/05/18 Page 13 of 13

APPEARANCES

For Plaintiffs Ramel Sanders, Antero Sarreal, Samuel Blanchett,
and the Putative Class:

Matthew D. srinckerhoff, Esq.

Debra L. Greenberger, Esq.

Emery Celli Brinckerhoff & Abady LLP
New York, New York

Carolyn E. Coffey, Esq.
Ariana Lindermayer, Esq.
Jeanette Zelhof, Esq.
Mobilization for Justice
New York, New York

Claudia Wilner, Esq.
National Center for Law and Economic Justice
New York, New York

Susan Chin, Esq.
New Economy Project
New York, New York

For Defendants Houslanger and Associates, PLLC and Todd E.
Houslanger:

Robert J. Bergson, Esq.

Jonathan D. Hauptman, Esq.

Abrams Garfinkel Margolis Bergson, LLP
New York, New York

For Defendants Virgo Capital, LLC and Aquarius Capital, LLC:
Todd E. Houslanger, Esq.

Houslanger & Associates, PLLC
New York, New York

13

